DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Response to Amendment
The amendment filed on 1/21/2021 has been entered. Claims 1-2, 8, 10, 18-20, 22-31 remain pending the application.

Response to Arguments
Applicant's arguments filed on 1/21/2021 have been fully considered but they are moot.
Applicant argues on pages 6-9-10 that the previously cited art does not disclose the newly added limitations in the independent claims related to the use of different settings for the fundamental and harmonic images as well as the newly added 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Image rendering module configured to (claim 23, line 3) = figure 1: graphics processor 40, image processor 36, volume renderer 34, scan converter 30; figure 3: image rendering module 115. Any of the aforementioned structures that is able to correctly process, link, and display separate image modes.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, 18-20, 22-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (US20030097068, hereafter Hossack) in view of Yao et al. (US20150087980, hereafter Yao), Olstad et al (US6350238, hereafter Olstad), and Tujino et al. (US6146330, hereafter Tujino).
Regarding claim 1, Hossack discloses a method for providing a plurality of ultrasound imaging modes for review from a single acquisition sequence (Hossack, Para 15; “the two sets of three-dimensional data correspond to two types of B-mode, such as fundamental and harmonic frequency data”), comprising: 
acquiring image frames for a plurality of ultrasound imaging modes including at least a fundamental mode and a harmonic mode by automatically and alternatingly acquiring fundamental image frames and harmonic image frames in real-time (Hossack, Para 250; “a real-time image”) during the single acquisition sequence (Hossack, Para 141; “the fundamental and harmonic lines are fired […] the firings are interleaved by frame. In either case, substantially the same region is scanned.”);
storing the image frames for each of the plurality of ultrasound imaging modes in non-transitory memory for subsequent review (Hossack, Para 206; “A sequence of images associated with a sequence of frames of ultrasound data stored in the memory 300 may be viewed by the user”), wherein the image frames for the plurality of ultrasound imaging modes are logically connected by a first index to indicate the fundamental image frames that are associated with the fundamental mode or a second index to indicate the harmonic image frames that are associated with the harmonic mode (Hossack, Para 251-252; “Ultrasound image processing parameters for each of the ultrasound imaging processes performed on the stored or transmitted ultrasound data may also be stored or transmitted with that ultrasound data […] an index or other representation of the ultrasound image processing parameter that was performed on the ultrasound data after storage or transmission is used”) (Hossack, Para 66; “The filter block 18 passes information associated with a desired frequency band, such as the fundamental band using fundamental band filter 24 or a harmonic frequency band using the harmonic band filter 26”).
Hossack does not clearly and explicitly disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames; displaying only the fundamental image frames or harmonic image frames in-real time during the acquisition of the single acquisition sequence, during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the fundamental mode and the harmonic mode as a review mode, and selectively generating from the single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: the first display sequence is generated by applying a first display map and includes only the fundamental image frames; and the second display sequence is generated by applying a second different display map and includes only the harmonic image frames.
In an analogous ultrasound imaging field of endeavor Yao discloses in Figures 5-6
during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the imaging modes as a review mode (Yao, Para 126; “stores therein the ultrasound image data in the plurality of modes acquired on the basis of the setting information, in such a manner that it is possible to read the ultrasound image data even after the data is acquired”) (Yao, Para 100; “the pieces of image data are stored according to the types thereof. However, because the group of pieces of image data acquired on the basis of the setting information is stored according to the types thereof, it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”), and
selectively generating from a single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: (Yao, Figure 3, Para 48; showing reflected wave data which represents data from a single scan):
the first display sequence is generated by applying a first display map and includes only the first imaging mode frames (B-mode) (Yao, Para 90; “According to a first image generation control method, the image generating unit 14 generates each of the plurality of types of ultrasound image data set in the setting information along a time series […], while sequentially switching between the types of ultrasound image data […] the image generating unit 14 repeats the process of switching between the generation modes”) (Yao, Figures 5 - 6A; showing that one imaging mode is displayed at a time as opposed to Fig. 6b where they are simultaneous); and
the second display sequence is generated by applying a second different display map and includes the second imaging mode frames (Color Doppler Mode)  (Yao, Para 90; “According to a first image generation control method, the image generating unit 14 generates each of the plurality of types of ultrasound image data set in the setting information along a time series […], while sequentially switching between the types of ultrasound image data […] the image generating unit 14 repeats the process of switching between the generation modes”) (Yao, Figures 5 - 6A; showing that one imaging mode is displayed at a time as opposed to Fig. 6b where they are simultaneous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack wherein during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the fundamental mode and the harmonic mode as a review mode, and selectively generating from the single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: the first display sequence is generated by applying a first display map and includes only the fundamental image frames; and the second display sequence is generated by applying a second different display map and includes only the harmonic image frames. in order to collectively and easily obtain the information required to make a diagnosis from an ultrasound examination and remove the need for manually switching between imaging modes (Yao, Para 75-76).
Hossack as modified by Yao above is interpreted as disclosing a first display sequence including only the fundamental image frames; and a second display sequence including only the harmonic image frames because the Hossack acquires fundamental and harmonic image frames and is modified by Yao to show imaging frames from only one of a plurality of imaging modes at a time.
Hossack as modified by Yao above does not disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames; and displaying only the fundamental image frames or 
In an analogous ultrasound imaging field of endeavor Olstad discloses an ultrasound sequence which acquires ultrasound image frames with a plurality of imaging modes (Olstad, Col 11, lines 24-28; “in FIG. 11, the acquisition mode during period Acquisition A (300) may be changed to a different modality during period Acquisition B (310) and possibly to a third modality during period Acquisition C (320)”) and
displaying only a portion of the image frames during the single acquisition sequence, wherein the portion consists of a single imaging mode (Olstad, Col 11, lines 2-9; “the frames of a first heart beat, which are acquired during the period Acquisition A (300) between trigger events t1 and t2, are displayed in slow motion over the period 301 between trigger events t1 and t4. The image frames acquired during periods Acquisition B (310) and Acquisition C (320) are not displayed”) (Olstad, Col 11, lines 22-40; "it is therefore possible for the scanner to change acquisition mode for heart cycles that are excluded from the slow motion display [...] the information acquired during acquisition periods that are not included in the real-time slow motion display could be stored and made available for viewing and analysis during replay ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao above to include displaying only a portion of the image frames during the single acquisition sequence, wherein the portion consists of a single imaging mode in order to allow for (Olstad, Col 1, lines 44-62).
Hossack as modified by Yao and Olstad above is interpreted as disclosing displaying only the fundamental image frames or harmonic image frames in-real time during the acquisition of the single acquisition sequence because the Hossack acquires fundamental and harmonic image frames and is modified by Olstad to show imaging frames from only one of a plurality of imaging modes during real-time acquisition.
Hossack as modified by Yao and Olstad above does not disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames.
In an analogous ultrasound imaging device field of endeavor Tujino discloses wherein fundamental image frames have a different focal zone or frequency compounding than harmonic image frames (Tujino, Col 2, lines 1-7; “According to the present invention, the Focal strength ratio (Aperture/Focal length), transmission diameter, frequency, or focus depth of an ultrasound wave can be changed between in the fundamental wave mode and in the harmonics mode. As a result, it is possible to obtain images with excellent quality both in the fundamental wave mode and in the harmonics mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao and Olstad above wherein the fundamental image frames have a different focal zone or frequency (Tujino, Col 2, lines 1-7).

Regarding claim 2, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 1 as recited above.
Hossack does not clearly and explicitly disclose selecting a relative frame rate for each of the plurality of ultrasound imaging modes in the single acquisition sequence.
However, Yao further discloses selecting a relative frame rate for each of the plurality of ultrasound imaging modes in the single acquisition sequence (Yao, Para 84; “First, the controlling unit 17 sets frequency with which it is possible to acquire data in each of the modes that are set in the setting information, i.e., sets a frame rate (“fr”) for each of the modes”) (Yao, Para 88; “it is also possible for the operator to change the setting information, the frame rates, the unit time period, and the display order, during the data acquiring process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above to include selecting a relative frame rate for each of the plurality of ultrasound imaging modes in the single acquisition sequence in order to allow the appropriate settings to be used as taught by Yao (Yao, Para 88).
The use of the techniques of setting frame rate for an ultrasound sequence taught by Yao in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing an ultrasound sequence to be used with an appropriate 

Regarding claim 8, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 1 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above further discloses wherein the plurality of ultrasound imaging modes includes a first imaging mode for discovering first diagnostic information and a second imaging mode for discovering second diagnostic information for identifying a lesion in an organ (Hossack, Para 141; “Preferably, the fundamental and harmonic lines are fired alternately. Alternatively, the firings are interleaved by frame. In either case, substantially the same region is scanned. The term “substantially” is used to account for unintentional movement of the transducer relative to the patient.”).
Hossack is interpreted as disclosing the limitations in the claims because it includes fundamental image frames and a harmonic image frames which are used for the discovery of first and second diagnostic information about a lesion according to the Applicant’s specification (Para 6).

Regarding claim 10, Hossack discloses a non-transitory computer readable storage medium comprising a computer readable program (Hossack, Para 12; “the preferred embodiment described below includes a method and system for versatile processing of ultrasound data.”) (Hossack, Figure 1; showing processors used to by the system to execute the method) for a plurality of ultrasound imaging modes for review from a single acquisition sequence (Hossack, Para 15; “the two sets of three-dimensional data correspond to two types of B-mode, such as fundamental and harmonic frequency data”), wherein the computer readable program, when executed, causes an ultrasound imaging system to:
acquire image frames for a plurality of ultrasound imaging modes including at least a fundamental mode and a harmonic mode by automatically and alternatingly acquiring fundamental image frames and harmonic image frames in real-time (Hossack, Para 250; “a real-time image”) during the single acquisition sequence (Hossack, Para 141; “the fundamental and harmonic lines are fired […] the firings are interleaved by frame. In either case, substantially the same region is scanned.”);
store the image frames for each of the plurality of ultrasound imaging modes in non-transitory memory for subsequent review (Hossack, Para 206; “A sequence of images associated with a sequence of frames of ultrasound data stored in the memory 300 may be viewed by the user”), wherein the image frames for the plurality of ultrasound imaging modes are logically connected by a first index to indicate the fundamental image frames that are associated with the fundamental mode or a second index to indicate the harmonic image frames that are associated with the harmonic mode (Hossack, Para 251-252; “Ultrasound image processing parameters for each of the ultrasound imaging processes performed on the stored or transmitted ultrasound data may also be stored or transmitted with that ultrasound data […] an index or other representation of the ultrasound image processing parameter that was performed on the ultrasound data after storage or transmission is used”) (Hossack, Para 66; “The filter block 18 passes information associated with a desired frequency band, such as the fundamental band using fundamental band filter 24 or a harmonic frequency band using the harmonic band filter 26”).
Hossack does not clearly and explicitly disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames; displaying only the fundamental image frames or harmonic image frames in-real time during the acquisition of the single acquisition sequence, during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the fundamental mode and the harmonic mode as a review mode, and selectively generating from the single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: the first display sequence is generated by applying a first display map and includes only the fundamental image frames; and the second display sequence is generated by applying a second different display map and includes only the harmonic image frames.
In an analogous ultrasound imaging field of endeavor Yao discloses in Figures 5-6
during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the imaging modes as a review mode (Yao, Para 126; “stores therein the ultrasound image data in the plurality of modes acquired on the basis of the setting information, in such a manner that it is possible to read the ultrasound image data even after the data is acquired”) (Yao, Para 100; “the pieces of image data are stored according to the types thereof. However, because the group of pieces of image data acquired on the basis of the setting information is stored according to the types thereof, it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”), and
selectively generating from a single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: (Yao, Figure 3, Para 48; showing reflected wave data which represents data from a single scan):
the first display sequence is generated by applying a first display map and includes only the first imaging mode frames (B-mode) (Yao, Para 90; “According to a first image generation control method, the image generating unit 14 generates each of the plurality of types of ultrasound image data set in the setting information along a time series […], while sequentially switching between the types of ultrasound image data […] the image generating unit 14 repeats the process of switching between the generation modes”) (Yao, Figures 5 - 6A; showing that one imaging mode is displayed at a time as opposed to Fig. 6b where they are simultaneous); and
the second display sequence is generated by applying a second different display map and includes the second imaging mode frames (Color Doppler Mode)  (Yao, Para 90; “According to a first image generation control method, the image generating unit 14 generates each of the plurality of types of ultrasound image data set in the setting information along a time series […], while sequentially switching between the types of ultrasound image data […] the image generating unit 14 repeats the process of switching between the generation modes”) (Yao, Figures 5 - 6A; showing that one imaging mode is displayed at a time as opposed to Fig. 6b where they are simultaneous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack wherein during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the fundamental mode and the harmonic mode as a review mode, and selectively generating from the single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: the first display sequence is generated by applying a first display map and includes only the fundamental image frames; and the second display sequence is generated by applying a second different display map and includes only the harmonic image frames. in order to collectively and easily obtain the information required to make a diagnosis from an ultrasound examination and remove the need for manually switching between imaging modes (Yao, Para 75-76).
Hossack as modified by Yao above is interpreted as disclosing a first display sequence including only the fundamental image frames; and a second display sequence including only the harmonic image frames because the Hossack acquires fundamental and harmonic image frames and is modified by Yao to show imaging frames from only one of a plurality of imaging modes at a time.

In an analogous ultrasound imaging field of endeavor Olstad discloses an ultrasound sequence which acquires ultrasound image frames with a plurality of imaging modes (Olstad, Col 11, lines 24-28; “in FIG. 11, the acquisition mode during period Acquisition A (300) may be changed to a different modality during period Acquisition B (310) and possibly to a third modality during period Acquisition C (320)”) and
displaying only a portion of the image frames during the single acquisition sequence, wherein the portion consists of a single imaging mode (Olstad, Col 11, lines 2-9; “the frames of a first heart beat, which are acquired during the period Acquisition A (300) between trigger events t1 and t2, are displayed in slow motion over the period 301 between trigger events t1 and t4. The image frames acquired during periods Acquisition B (310) and Acquisition C (320) are not displayed”) (Olstad, Col 11, lines 22-40; "it is therefore possible for the scanner to change acquisition mode for heart cycles that are excluded from the slow motion display [...] the information acquired during acquisition periods that are not included in the real-time slow motion display could be stored and made available for viewing and analysis during replay ").
(Olstad, Col 1, lines 44-62).
Hossack as modified by Yao and Olstad above is interpreted as disclosing displaying only the fundamental image frames or harmonic image frames in-real time during the acquisition of the single acquisition sequence because the Hossack acquires fundamental and harmonic image frames and is modified by Olstad to show imaging frames from only one of a plurality of imaging modes during real-time acquisition.
Hossack as modified by Yao and Olstad above does not disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames.
In an analogous ultrasound imaging device field of endeavor Tujino discloses wherein fundamental image frames have a different focal zone or frequency compounding than harmonic image frames (Tujino, Col 2, lines 1-7; “According to the present invention, the Focal strength ratio (Aperture/Focal length), transmission diameter, frequency, or focus depth of an ultrasound wave can be changed between in the fundamental wave mode and in the harmonics mode. As a result, it is possible to obtain images with excellent quality both in the fundamental wave mode and in the harmonics mode.”).
(Tujino, Col 2, lines 1-7).

Regarding claim 18, Hossack discloses a system (Hossack, Para 12; “the preferred embodiment described below includes a method and system for versatile processing of ultrasound data.”) for providing a plurality of ultrasound imaging modes for review from a single acquisition sequence (Hossack, Para 15; “the two sets of three-dimensional data correspond to two types of B-mode, such as fundamental and harmonic frequency data”), comprising:
an ultrasound imaging device including a controller (Hossack, controller 15) (Hossack, Para 135; “The ultrasound system 10 includes a transmit beamformer 12, a transducer array 14, a receive beamformer 16, a system controller 15, a signal processor block 20, and a user interface 17.”), wherein the controller is configured to cause a transducer array (Hossack, transducer 14) to acquire image frames for a plurality of ultrasound imaging modes including at least a fundamental mode and a harmonic mode by automatically and alternatingly acquiring fundamental image frames and harmonic image frames in real-time (Hossack, Para 250; “a real-time image”) during the single acquisition sequence (Hossack, Para 141; “the fundamental and harmonic lines are fired  […] the firings are interleaved by frame. In either case, substantially the same region is scanned.”);
(Hossack, memory 300) configured to store the image frames in non-transitory memory for each of the plurality of ultrasound imaging modes for subsequent review (Hossack, Para 206; “A sequence of images associated with a sequence of frames of ultrasound data stored in the memory 300 may be viewed by the user”), wherein the image frames for the plurality of ultrasound imaging modes are logically connected by a first index to indicate the fundamental image frames that are associated with the fundamental mode or a second index to indicate the harmonic image frames that are associated with the harmonic mode (Hossack, Para 251-252; “Ultrasound image processing parameters for each of the ultrasound imaging processes performed on the stored or transmitted ultrasound data may also be stored or transmitted with that ultrasound data […] an index or other representation of the ultrasound image processing parameter that was performed on the ultrasound data after storage or transmission is used”) (Hossack, Para 66; “The filter block 18 passes information associated with a desired frequency band, such as the fundamental band using fundamental band filter 24 or a harmonic frequency band using the harmonic band filter 26”); and
a review workstation having a plurality of displays (Hossack, Para 13; “various displays may be generated from the final three-dimensional set of data”) (Hossack, Para 209; “selecting key images within the sequence and displaying them simultaneously”), wherein at least one display is for viewing the image frames from the single acquisition sequence (Hossack, Para 206; “A sequence of images associated with a sequence of frames of ultrasound data stored in the memory 300 may be viewed by the user”).

In an analogous ultrasound imaging field of endeavor Yao discloses in Figures 5-6
during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the imaging modes as a review mode (Yao, Para 126; “stores therein the ultrasound image data in the plurality of modes acquired on the basis of the setting information, in such a manner that it is possible to read the ultrasound image data even after the data is acquired”) (Yao, Para 100; “the pieces of image data are stored according to the types thereof. However, because the group of pieces of image data acquired on the basis of the setting information is stored according to the types thereof, it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”), and
selectively generating from a single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: (Yao, Figure 3, Para 48; showing reflected wave data which represents data from a single scan):
the first display sequence is generated by applying a first display map and includes only the first imaging mode frames (B-mode) (Yao, Para 90; “According to a first image generation control method, the image generating unit 14 generates each of the plurality of types of ultrasound image data set in the setting information along a time series […], while sequentially switching between the types of ultrasound image data […] the image generating unit 14 repeats the process of switching between the generation modes”) (Yao, Figures 5 - 6A; showing that one imaging mode is displayed at a time as opposed to Fig. 6b where they are simultaneous); and
the second display sequence is generated by applying a second different display map and includes the second imaging mode frames (Color Doppler Mode)  (Yao, Para 90; “According to a first image generation control method, the image generating unit 14 generates each of the plurality of types of ultrasound image data set in the setting information along a time series […], while sequentially switching between the types of ultrasound image data […] the image generating unit 14 repeats the process of switching between the generation modes”) (Yao, Figures 5 - 6A; showing that one imaging mode is displayed at a time as opposed to Fig. 6b where they are simultaneous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack wherein during a review after completion of the acquiring and storing of the image frames associated with the single acquisition sequence, selecting one of the fundamental mode and the harmonic mode as a review mode, and selectively generating from the single acquisition sequence and displaying separately from one another a first display sequence or a second display sequence corresponding to the selected review mode: the first display sequence is generated by applying a first display map and includes only the fundamental image frames; and the second display sequence is generated by applying a second different display map and includes only the harmonic image frames. in order to collectively and easily obtain the information required to make a diagnosis from an ultrasound examination and remove the need for manually switching between imaging modes (Yao, Para 75-76).
Hossack as modified by Yao above is interpreted as disclosing a first display sequence including only the fundamental image frames; and a second display sequence including only the harmonic image frames because the Hossack acquires fundamental and harmonic image frames and is modified by Yao to show imaging frames from only one of a plurality of imaging modes at a time.
Hossack as modified by Yao above does not disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames; and displaying only the fundamental image frames or 
In an analogous ultrasound imaging field of endeavor Olstad discloses an ultrasound sequence which acquires ultrasound image frames with a plurality of imaging modes (Olstad, Col 11, lines 24-28; “in FIG. 11, the acquisition mode during period Acquisition A (300) may be changed to a different modality during period Acquisition B (310) and possibly to a third modality during period Acquisition C (320)”) and
displaying only a portion of the image frames during the single acquisition sequence, wherein the portion consists of a single imaging mode (Olstad, Col 11, lines 2-9; “the frames of a first heart beat, which are acquired during the period Acquisition A (300) between trigger events t1 and t2, are displayed in slow motion over the period 301 between trigger events t1 and t4. The image frames acquired during periods Acquisition B (310) and Acquisition C (320) are not displayed”) (Olstad, Col 11, lines 22-40; "it is therefore possible for the scanner to change acquisition mode for heart cycles that are excluded from the slow motion display [...] the information acquired during acquisition periods that are not included in the real-time slow motion display could be stored and made available for viewing and analysis during replay ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao above to include displaying only a portion of the image frames during the single acquisition sequence, wherein the portion consists of a single imaging mode in order to allow for (Olstad, Col 1, lines 44-62).
Hossack as modified by Yao and Olstad above is interpreted as disclosing displaying only the fundamental image frames or harmonic image frames in-real time during the acquisition of the single acquisition sequence because the Hossack acquires fundamental and harmonic image frames and is modified by Olstad to show imaging frames from only one of a plurality of imaging modes during real-time acquisition.
Hossack as modified by Yao and Olstad above does not disclose wherein the fundamental image frames have a different line density, focal zone, or frequency compounding than the harmonic image frames.
In an analogous ultrasound imaging device field of endeavor Tujino discloses wherein fundamental image frames have a different focal zone or frequency compounding than harmonic image frames (Tujino, Col 2, lines 1-7; “According to the present invention, the Focal strength ratio (Aperture/Focal length), transmission diameter, frequency, or focus depth of an ultrasound wave can be changed between in the fundamental wave mode and in the harmonics mode. As a result, it is possible to obtain images with excellent quality both in the fundamental wave mode and in the harmonics mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao and Olstad above wherein the fundamental image frames have a different focal zone or frequency (Tujino, Col 2, lines 1-7).

Regarding claim 19, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 18 as recited above.
Hossack does not clearly and explicitly disclose a relative framerate control for setting a number of sequential frames for each of the plurality of ultrasound imaging modes in the single acquisition sequence.
However, Yao further discloses a relative framerate control for setting a number of sequential frames for each of the plurality of ultrasound imaging modes in a single acquisition sequence (Yao, Para 88; The frame rates, the unit time period, and the display order do not necessarily have to be automatically set by the controlling unit 17 as illustrated in FIGS. 5A, 5B, and 5C. It is acceptable for the operator to set the frame rates, the unit time period, and the display order, together with the setting information. Further, it is also possible for the operator to change the setting information, the frame rates, the unit time period, and the display order, during the data acquiring process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above to include a relative framerate control for setting a number of sequential frames for each of the plurality of ultrasound imaging modes in the single acquisition sequence in order to allow the appropriate settings to be used as taught by Yao (Yao, Para 88).


Regarding claim 20, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 19 as recited above.
Hossack does not clearly and explicitly disclose wherein the relative frame rate includes an integer multiple of successive frames for at least one of the plurality of ultrasound imaging modes in the single acquisition sequence.
However, Yao further discloses wherein the relative frame rate includes an integer multiple of successive frames for at least one of the plurality of ultrasound imaging modes in the single acquisition sequence (Yao, Para 85; showing a ratio of 5:3; “for example, the controlling unit 17 sets a display plan indicating that the image data in the B-mode acquired while using “fr: A” is first displayed for “5 seconds”, and subsequently, the image data in the color Doppler mode acquired while using “fr: B” is displayed for “3 seconds”) (Yao, Figure 4) (Yao, Para 86-87; showing other integer ratios).
(Yao, Para 88).
The use of the techniques of setting the relative frame rate to include an integer of multiple successive frames for each of the plurality of ultrasound imaging modes for an ultrasound sequence taught by Yao in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing an ultrasound sequence to be used with the selected number of sequential frames; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 22, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 18 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above further discloses wherein the plurality of ultrasound imaging modes further include one or more of a compound fundamental mode, a compound harmonic mode, a color mode (Hossack, Para 68; “The signal processor 20 comprises one or more processors for generating two-dimensional Doppler or B-mode information. For example, a B-mode image, a color Doppler velocity image (CDV), a color Doppler energy image (CDE), a Doppler Tissue image (DTI), a Color Doppler Variance image, or combinations thereof may be selected by a user”).

Regarding claim 23, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 18 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above further discloses wherein the system is further configured to store the image frames (Hossack, Para 206; “A sequence of images associated with a sequence of frames of ultrasound data stored in the memory 300 may be viewed by the user”) as raw data in the memory device (Hossack, Para 144; “the data provided to the reconstruction processor 19 is raw data or data associated with little or no thresholding or other post acquisition or post-detection processing”).
wherein the review workstation includes an image rendering module configured to postprocess the raw data to generate a plurality of image frames corresponding to the plurality of ultrasound imaging modes (Hossack, Para 51; “Two or three-dimensional images are based on receiving signals at various frequencies, such as a fundamental frequency or a harmonic frequency band or an intermediate frequency band associated with a fundamental transmit frequency band”).

	Regarding claim 25, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 1 as recited above.

However, Yao further discloses wherein image frames acquired in the different modes are stored as separate data structures (Yao, Para 100; “pieces of image data are stored according to the types thereof. […] it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above wherein the image frames acquired in the fundamental mode and the image frames required in the harmonic mode are stored as separate data structures in order to easily read each of the different types of image data separately from each other as taught by Yao (Yao, Para 100).

Regarding claim 26, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 1 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above further discloses wherein the image frames for the plurality of ultrasound imaging modes are logically connected by an index to indicate those image frames that are associated with an imaging mode (Hossack, Para 251-252; “Ultrasound image processing parameters for each of the ultrasound imaging processes performed on the stored or transmitted ultrasound data may also be stored or transmitted with that ultrasound data […] an index or other representation of the ultrasound image processing parameter that was performed on the ultrasound data after storage or transmission is used”) (Hossack, Para 66; “The filter block 18 passes information associated with a desired frequency band, such as the fundamental band using fundamental band filter 24 or a harmonic frequency band using the harmonic band filter 26”)
Hossack does not clearly and explicitly disclose a third imaging mode.
However, Yao further discloses a third imaging mode (Yao, Figure 4, showing at least 3 imaging modes) (Yao, Para 100; “pieces of image data are stored according to the types thereof. […] it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above to include a third imaging mode in order to allow for diagnosis of a patient through use of additional modes as taught by Yao (Yao, Para 6).
	Hossack as modified by Yao, Olstad, and Tujino above is interpreted as disclosing the limitation above because the image frames are connected by indexes indicating the frame’s imaging mode and because Yao discloses at least 3 imaging modes.

Regarding claim 27, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 10 as recited above.
(Hossack, Para 251-252; “Ultrasound image processing parameters for each of the ultrasound imaging processes performed on the stored or transmitted ultrasound data may also be stored or transmitted with that ultrasound data […] an index or other representation of the ultrasound image processing parameter that was performed on the ultrasound data after storage or transmission is used”) (Hossack, Para 66; “The filter block 18 passes information associated with a desired frequency band, such as the fundamental band using fundamental band filter 24 or a harmonic frequency band using the harmonic band filter 26”)
Hossack does not clearly and explicitly disclose a third imaging mode.
However, Yao further discloses a third imaging mode (Yao, Figure 4, showing at least 3 imaging modes) (Yao, Para 100; “pieces of image data are stored according to the types thereof. […] it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above to include a third imaging mode in order to allow for diagnosis of a patient through use of additional modes as taught by Yao (Yao, Para 6).
	Hossack as modified by Yao, Olstad, and Tujino above is interpreted as disclosing the limitation above because the image frames are connected by indexes indicating the frame’s imaging mode and because Yao discloses at least 3 imaging modes.

Regarding claim 28, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 18 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above further discloses wherein the image frames for the plurality of ultrasound imaging modes are logically connected by an index to indicate those image frames that are associated with an imaging mode (Hossack, Para 251-252; “Ultrasound image processing parameters for each of the ultrasound imaging processes performed on the stored or transmitted ultrasound data may also be stored or transmitted with that ultrasound data […] an index or other representation of the ultrasound image processing parameter that was performed on the ultrasound data after storage or transmission is used”) (Hossack, Para 66; “The filter block 18 passes information associated with a desired frequency band, such as the fundamental band using fundamental band filter 24 or a harmonic frequency band using the harmonic band filter 26”)
Hossack does not clearly and explicitly disclose a third imaging mode.
However, Yao further discloses a third imaging mode (Yao, Figure 4, showing at least 3 imaging modes) (Yao, Para 100; “pieces of image data are stored according to the types thereof. […] it is possible to easily read, after the acquisition, each of the different types of image data separately from each other.”).
 as taught by Yao (Yao, Para 6).
	Hossack as modified by Yao, Olstad, and Tujino above is interpreted as disclosing the limitation above because the image frames are connected by indexes indicating the frame’s imaging mode and because Yao discloses at least 3 imaging modes.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hossack, Yao, Olstad, and Tujino as applied to claim 18 above, and further in view of (Zhang et al. (US20080119733, hereinafter Zhang).
Regarding claim 24, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 18 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above does not clearly and explicitly disclose wherein the review workstation is configured for breast cancer screening.
In analogous ultrasound imaging field of endeavor Zhang discloses screening for breast cancer (Zhang, Para 3, “FIG. 1 illustrates a breast cancer screening and/or diagnosis system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above wherein the review workstation is configured for breast cancer screening (Zhang, Para 2).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack, Yao, Olstad, and Tujino as applied to claims 1, 10, and 18 above, and further in view of King (US20140253703).
Regarding claim 29, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 1 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above does not clearly and explicitly disclose multiplexing the fundamental image frames and the harmonic image frames.
In an analogous medical imaging diagnosis system field of endeavor King discloses multiplexing image frames (King, Para 43; “Multiplexer 115 facilitates input to control module 105 from multiple imaging sources, such as imaging devices 125 and 125′.”) of different types (King, Para 43; “imaging device 125′ may be an input from a non-imaging source, such as an image archive, PC, or other source of image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above to include multiplexing the fundamental image frames and the harmonic image frames in order to allow the invention to process images from different input sources as taught by King (King, Para 43).

Regarding claim 30, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 10 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above does not clearly and explicitly disclose wherein the fundamental image frames and the harmonic image frames are multiplexed.
In an analogous medical imaging diagnosis system field of endeavor King discloses multiplexing image frames (King, Para 43; “Multiplexer 115 facilitates input to control module 105 from multiple imaging sources, such as imaging devices 125 and 125′.”) of different types (King, Para 43; “imaging device 125′ may be an input from a non-imaging source, such as an image archive, PC, or other source of image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above wherein the fundamental image frames and the harmonic image frames are multiplexed in order to allow the invention to process images from different input sources as taught by King (King, Para 43).

Regarding claim 31, Hossack as modified by Yao, Olstad, and Tujino above discloses all the limitations of claim 18 as recited above.
Hossack as modified by Yao, Olstad, and Tujino above does not clearly and explicitly disclose wherein the fundamental image frames and the harmonic image frames are multiplexed.
(King, Para 43; “Multiplexer 115 facilitates input to control module 105 from multiple imaging sources, such as imaging devices 125 and 125′.”) of different types (King, Para 43; “imaging device 125′ may be an input from a non-imaging source, such as an image archive, PC, or other source of image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hossack as modified by Yao, Olstad, and Tujino above wherein the fundamental image frames and the harmonic image frames are multiplexed in order to allow the invention to process images from different input sources as taught by King (King, Para 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793